MEMORANDUM***
Joyce Michaels appeals the district court’s order regarding attorneys’ fees and costs. Michaels originally filed for SSI and Social Security disability benefits, which were denied. This denial was affirmed by the district court but vacated and remanded by the Ninth Circuit for new Step 3, 4, and 5 determinations. Michaels v. Massanari, No. 99-35942, 16 Fed.Appx. 751, 2001 WL 894283 (9th Cir. Aug. 8, 2001).
Michaels then moved for attorneys’ fees and costs pursuant to 28 U.S.C. § 2412. The requested fees represented a total of 141 hours of work, 53.1 of which were allocated to the preparation of the appellate brief. The Magistrate Judge recommended limiting the award for preparation of the appellate brief to 30 hours, excluding 23.1 hours as unreasonable. After reviewing the record, the Magistrate Judge explained that the 23.1 hours were unreasonable because the issues in the district court and Ninth Circuit briefs were the same, and because Michaels claimed almost ten hours more for the preparation of the appellate brief alone than for all of the work in the district court. The district court adopted this recommendation.
As the district court is best positioned to determine the number of hours reasonably expended in this litigation, we defer to its determination. See Chalmers v. City of Los Angeles, 796 F.2d 1205, 1211, 1213 (9th Cir.1986) (holding that deference should be given to the district court’s determination of a reasonable attorneys’ fee because it is best positioned to do so). Because the district court provided sufficient insight into its determination to allow a meaningful appellate review, and because its explanation was reasonable and clear, there is no abuse of discretion. See Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.